           Case 2:20-cv-00738-CMR Document 31 Filed 11/13/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


     LYNN OXENBERG and RONALD LEWIS

                                    Plaintiffs,

                            v.                                 Civil Action No. 20-738-CMR

     ALEX M. AZAR II, in his official capacity
     as Secretary of the United States Department
     of Health and Human Services,


                                    Defendant.


THE DEFENDANT’S OPPOSITION TO THE PLAINTIFFS’ MOTION FOR LEAVE TO
       FILE SUPPLEMENT TO MOTION FOR SUMMARY JUDGMENT

I.        INTRODUCTION

          The plaintiffs’ motion for leave to file supplement to motion for summary judgment [Dkt.

No. 30] (the “Motion”) seeks to introduce discovery obtained in another case. Prior to

addressing the plaintiffs’ Motion, however, the Court should decide the Secretary’s Rule

12(b)(1) motion to dismiss for lack of standing. Dkt. No. 32. If this case is dismissed pursuant

to Rule 12(b)(1), the plaintiffs’ Motion is moot.

          If the Court reaches the plaintiffs’ motion, it should still be denied. The plaintiffs

repeatedly waived the need for discovery in this action. Summary judgment is fully briefed. In

addition, the plaintiffs’ discovery is inadmissible in this appeal of an administrative decision

under section 405(g). Finally, even if leave to supplement is granted, the plaintiffs’ documents

support summary judgment in the Secretary’s favor.
         Case 2:20-cv-00738-CMR Document 31 Filed 11/13/20 Page 2 of 10




II.     ARGUMENT

        A.      The Court Should Decide the Secretary’s Rule 12(b)(1) Motion to Dismiss
                Before Addressing the Plaintiffs’ Motion.

        On November 13, 2020, the Secretary moved to dismiss the plaintiffs’ Complaint for lack

of standing. Dkt. No. 32. That motion should be decided first. As the Supreme Court has

recognized, “[t]he requirement that jurisdiction be established as a threshold matter springs from

the nature and limits of the judicial power of the United States and is inflexible and without

exception,” and therefore “[w]ithout jurisdiction the court cannot proceed at all in any cause.”

Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-95 (1998) (citation omitted); see, e.g.,

Cartmell v. Credit Control, LLC, 2020 WL 113829, at *1 (E.D. Pa. Jan. 10, 2020) (finding that

defendant’s “motion to dismiss for lack of jurisdiction must be resolved before the motion[] for .

. . summary judgment can be addressed.”). Moreover, the discovery proffered in the plaintiffs’

Motion is not relevant to the motion to dismiss, and thus deciding the Secretary’s motion to

dismiss first will not prejudice the plaintiffs.

        B.      The Plaintiffs Have Explicitly Waived Discovery in this Case.

        The plaintiffs’ Motion should be denied because they have repeatedly waived discovery

in this action. In the Report of Rule 26(f) Meeting, the parties agreed that: “As this case can be

decided on administrative records, no discovery is necessary.” See Dkt. No. 11 at 2. The

plaintiffs’ Motion defies the parties’ agreement that this case should be decided on the

administrative record and without the introduction of any discovery.

        The plaintiffs also waived the need for discovery during summary judgment briefing. In

response to the plaintiffs’ motion for summary judgment, the Secretary argued that the plaintiffs’

assertion of collateral estoppel did not meet the essential element of fairness. Dkt. No. 17 at 27-

31. Among other reasons, the Secretary argued that it would be impracticable to appear in

                                                   2
         Case 2:20-cv-00738-CMR Document 31 Filed 11/13/20 Page 3 of 10




thousands of ALJ hearings and cited publicly available data from the Government Accountability

Office and Federal Register. Id. at 2-3, 29. In reply, the plaintiffs did not assert that discovery

was necessary, but rather made counter-arguments based on publicly available data regarding the

number of annual ALJ appeals. Dkt. No. 22 at 5-6. Notably, the plaintiffs asserted that the

Court would have to decide, based on the data already introduced by the parties, the “true

number” of appeals by represented beneficiaries. Id. at 6-7. The Secretary argued that the

undisputed data still showed that the plaintiffs’ assertion of collateral estoppel would be unfair to

the Secretary. Dkt. No. 26 at 9. Summary judgment has been fully briefed for nearly six

months. See Dkt. 29 (final summary judgment brief filed on May 19, 2020). Because the

plaintiffs explicitly waived discovery and agreed that summary judgment could be decided on

the data already before the Court, the plaintiffs’ Motion should be denied.

        In another tumor treatment field therapy case litigated by the plaintiffs’ counsel, the court

recently decided summary judgment in the Secretary’s favor based on the same data cited by the

parties to this case and without the need for discovery. Christenson v. Azar, 2020 WL 3642315,

at *7 (E.D. Wis. July 6, 2020) (“The Secretary argues that it is administratively impossible to

attend each ALJ hearing, noting that there were over 650,000 appeals pending as of September

2016. . . . Plaintiffs dispute this figure, contending there are significantly fewer beneficiary ALJ

appeals filed annually (5,148 in 2019), but the court accepts that even several thousand

beneficiary appeals filed annually makes it virtually impossible for the Secretary to be

represented at every ALJ-level hearing.”). Given that summary judgment is fully briefed, and

the plaintiffs’ discovery is not necessary to render a decision, the Court should decline to

consider it.




                                                  3
        Case 2:20-cv-00738-CMR Document 31 Filed 11/13/20 Page 4 of 10




       C.      The Plaintiffs Cannot Introduce Discovery into a Section 405(g) Appeal.

       Even if the plaintiffs had not waived discovery, their Motion should be denied because

there is no discovery in section 405(g) appeals like this. As the Secretary explained in his

summary judgment brief, Dkt. No. 17 at 10-11, section 405(g) appeals are decided on “a certified

copy of the transcript of the record including the evidence upon which the finding and decision

complained of are based.” Therefore, district courts generally have no fact-finding role in

section 405(g) appeals, but are instead tasked with deciding whether the Secretary’s final

decision is supported by substantial evidence. See 42 U.S.C. § 405(g); Hummel v. Heckler, 736

F.2d 91, 93 (3d Cir. 1984).

       In Hummel, the Third Circuit thus concluded that discovery is unavailable, except with

respect to the alleged bias of an ALJ:

       The Social Security Act contains no provision for pre-hearing discovery, and the
       Administrative Procedure Act does not provide for it. Thus, like most federal
       administrative proceedings, no pre-hearing discovery is normally available. The
       provision in section 405(g) authorizing orders for the taking of additional testimony
       should not, in our view, be construed as a means whereby the discovery provisions
       of the Federal Rules of Civil Procedure may be imported into the administrative
       adjudication scheme of the Act.

Id. (emphasis added).

       Similarly, in NVE v. Dep’t of Health & Human Servs., the Third Circuit recognized that

there is “a strong presumption against discovery into administrative proceedings born out of the

objective of preserving the integrity and independence of the administrative process.” 436 F.3d

at 195. The “only” exception to this rule is “in cases involving alleged bias on the part of an

agency.” Id. The sole exception to the rule against discovery does not does not apply here,

because Plaintiffs do not allege that the ALJ was biased. Id. Because the Third Circuit has




                                                 4
            Case 2:20-cv-00738-CMR Document 31 Filed 11/13/20 Page 5 of 10




closed the door on any of the purported reasons that the plaintiffs may give for the need for

discovery, their Motion should be denied. 1

        D.       Even if the Plaintiffs’ Discovery were Admitted, it would Support the
                 Secretary’s Unfairness Argument.

        Even if the plaintiffs’ discovery were was admitted, the data further shows that the

plaintiffs’ assertion of collateral estoppel would create an unfair administrative burden on the

Secretary. The Secretary’s summary judgment brief cited a publicly available Government

Accountability Office report, which noted that, from 2014 to 2014, ALJ appeals “experienced the

largest rate of increase in appeals—from 41,733 to 432,534 appeals (936 percent)—during this

period.” See Dkt. No. 17 at 3. The Secretary also cited data in the Federal Register noting that

there were 650,000 pending ALJ appeals as of September 2016. Id. 2 The plaintiffs, meanwhile,

focus on the data for 2019, which is when the ALJs issued the unfavorable decisions on appeal.

The data for FY 2019 submitted with the plaintiffs’ summary judgment reply showed 417,198

ALJ appeals pending and 43,887 ALJ appeals received. Dkt. No. 22-1 at 6. The only dispute is

to what extent these numbers should be reduced to account for cases filed by unrepresented

beneficiaries.

        Under the Medicare regulations, the only instance in which the Secretary cannot elect to

be a party to an ALJ hearing is if the “request for hearing is filed by an unrepresented

beneficiary.” 42 C.F.R. § 405.1012(a)(1). In other words, the Secretary has an opportunity to




        1
          In Piekanski v. Azar, the plaintiffs’ counsel served the Secretary with discovery
requests for the same data they offer here. 20-cv-687 (M.D. Pa.). The Secretary moved for a
protective order, citing the Third Circuit’s decisions in Hummel and NVE. Id. Dkt. No. 51-1.
The court ultimately ruled that “discovery shall be stayed pending resolution of the outstanding
dispositive motions in this case.” Id. Dkt. No. 55.
        2
          Contrary to the plaintiffs’ assertion, this data is not “false,” but rather provides context
from earlier time periods showing the impracticability of litigating ALJ appeals.
                                                   5
           Case 2:20-cv-00738-CMR Document 31 Filed 11/13/20 Page 6 of 10




appear in all cases other than those filed by unrepresented beneficiaries. According to the

plaintiffs’ newly proffered exhibits, of the 43,887 ALJ appeals filed in FY 2019, only 4,260

(9.7%) were filed by unrepresented beneficiaries. Dkt. No. 30-1 at 12. In other words, the

Secretary had the opportunity to appear as a party in 39,627 ALJ appeals filed in FY 2019

(90.3% of all appeals). Assuming that approximately 9.7% of the 417,198 pending ALJ appeals

were also filed by unrepresented beneficiaries, the Secretary had an opportunity to appear as a

party in an additional 376,730 pending cases. 3 Adding the new cases (39,627) and the pending

cases (376,730) for FY 2019 together, the Secretary had an opportunity to appear in

approximately 416,357 ALJ appeals.

       Meanwhile, the plaintiffs’ interpretation of this data is misleading. Most importantly, the

plaintiffs completely disregard the number of already-pending ALJ appeals (417,198), focusing

solely on the fractional number of new appeals received for FY 2019 (43,887). Because the year

when a case was filed makes no difference in terms of the Secretary’s opportunity to appear, it is

wrong to ignore the number of already-pending ALJ appeals.

       The plaintiffs also artificially reduce the volume of ALJ appeals by focusing solely on the

number of beneficiary appeals. The plaintiffs, however, offer no reason why their assertion of

collateral estoppel would apply solely to beneficiary appeals. By the plaintiffs’ logic, if an ALJ

issues a favorable determination, the Secretary is collaterally estopped, regardless of whether the

case concerns a Medicare beneficiary. See Dkt. No. 22 at 17 (the plaintiffs asserting that

proceedings before an ALJ “provide a proper basis for invoking collateral estoppel.”).




       3
         Plaintiffs’ counsel did not seek discovery regarding the number of already-pending ALJ
appeals filed by unrepresented beneficiaries.
                                                 6
           Case 2:20-cv-00738-CMR Document 31 Filed 11/13/20 Page 7 of 10




Meanwhile, the applicable regulation gives CMS the opportunity to appear in ALJ appeals filed

by non-beneficiaries. 42 C.F.R. § 405.1012(a)(1).

          The plaintiffs’ hypothesis regarding the number of dismissed appeals is unfounded. The

data the plaintiffs cite takes all appeals (newly-filed and already pending) into account and does

not identify when the appeal was dismissed (i.e., before or after an ALJ hearing). It may also be

the case that unrepresented beneficiary appeals are dismissed at a higher rate than represented

beneficiary cases (due to procedural errors, timeliness issues, etc.). Accordingly, it would not be

appropriate to reduce the number of appeals in which the Secretary may have an opportunity to

appear by 54%. And, even if the 416,357 ALJ appeals were reduced by 54%, there are still

hundreds of thousands of ALJ appeals in which the Secretary would have an opportunity to

appear.

          In sum, the plaintiffs’ conclusion that there are “only 1,415 cases [in which] an ALJ

hearing was presumably held” is deeply flawed. Dkt. No. 31-1 at 3. That conclusion overlooks

the ALJ appeals pending for 2019 (which outnumber newly-filed cases 10:1), ignores non-

beneficiary appeals (which outnumber beneficiary appeals 5:1), and rests on the flawed

assumption that more than half of cases will be dismissed before the Secretary has an

opportunity to appear. In any event, the Court is neither required to become a factfinder in this

administrative appeal nor decide the precise number of appeals in which the Secretary could

have appeared as a party in FY 2019. Hundreds of millions of Part B claims for coverage are

filed annually, and any beneficiary whose claim is denied has the right to choose whether to be

represented. 42 C.F.R. § 498.40; Almy v. Sebelius, 679 F.3d 297, 304 (4th Cir. 2012). Whether

the relevant number of cases is closer to 1,415 or 416,357, the practice of litigating ALJ appeals

“is sufficiently different from the conduct of private civil litigation,” such that the Court should


                                                   7
           Case 2:20-cv-00738-CMR Document 31 Filed 11/13/20 Page 8 of 10




consider the practicability of – and diversion of resources caused by – litigating thousands of

ALJ appeals. See Dkt. No. 17 at 29 (quoting United States v. Mendoza, 464 U.S. 154, 162-63

(1984)).

       E.      Leave to File the Declaration of Debra M. Parrish Should be Denied.

       The plaintiffs offer no reason to admit the Declaration of Debra M. Parrish (“Parrish

Declaration”) at this late stage. The Parrish Declaration concerns a private law firm’s practices

of representing Medicare beneficiaries in ALJ hearings. It is plainly outside of the

administrative record or publicly available information and should be disregarded for this reason

alone. At the very least, to the extent that the plaintiffs believed that information to be relevant,

they could have offered the Parrish Declaration during summary judgment briefing. Given that

the Parrish Declaration does not concern any newly-acquired information, there is certainly no

reason to admit it six months after summary judgment briefing concluded, and without the

opportunity for the Secretary’s counsel to test that information.

III.   CONCLUSION

       For the foregoing reasons, the plaintiff’s motion for leave to file supplement to their

motion for summary judgment should be denied.




                                                  8
 Case 2:20-cv-00738-CMR Document 31 Filed 11/13/20 Page 9 of 10




                                   Respectfully submitted,

                                   WILLIAM M. McSWAIN
                                   United States Attorney

                                   /s/ Veronica J. Finkelstein
                                       for Gregory B. David
                                   GREGORY B. DAVID
                                   Assistant United States Attorney
                                   Chief, Civil Division

                                   /s/ Eric S. Wolfish
                                   ERIC S. WOLFISH
                                   Special Assistant United States Attorney/
                                   Assistant Regional Counsel, HHS
                                   Eric.Wolfish@hhs.gov

                                   /s/ Matthew E. K. Howatt
                                   MATTHEW E. K. HOWATT
                                   Assistant United States Attorney
                                   United States Attorney’s Office
                                   615 Chestnut Street, Suite 1250
                                   Philadelphia, PA 19106
                                   Tel: 215-861-8335
                                   Fax: 215-861-8618
                                   Matthew.Howatt@usdoj.gov



Dated: November 13, 2020




                               9
       Case 2:20-cv-00738-CMR Document 31 Filed 11/13/20 Page 10 of 10




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I caused a true and correct copy of the foregoing

Opposition to the Plaintiffs’ Motion for Leave to File Supplement to Motion for Summary

Judgment to be served on all counsel of record via the Court’s CM/ECF system.



                                                     /s/ Matthew E. K. Howatt
                                                     MATTHEW E. K. HOWATT
                                                     Assistant United States Attorney


       Dated: November 13, 2020




                                                10
